McWILLIAMS, Circuit Judge
(concurring in part and dissenting in part):
I fully concur in the body of Judge Seth’s opinion and respectfully dissent only as to the form of the remand. For all of the reasons so cogently set forth in the majority opinion, I would reverse the judgment of the trial court and remand the case to that court with directions to enter judgment for the defendants. Accordingly, I dissent from the majority remand which directs the trial court to retain jurisdiction of the case for ten years and during that period of time to permit the plaintiffs to seek fur-their relief if future events would justify such. If future events warrant future litigation, it should be done in a new and different proceeding, in my view, and I would terminate the present controversy at this time.